386 F.2d 995
CONTINENTAL/MOSS-GORDIN, INC., Appellant,v.Ronald W. HARP, Joe I. Tarica and Kelley G. Laminack, Appellees.
No. 24375.
United States Court of Appeals Fifth Circuit.
December 4, 1967.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr. J., 259 F. Supp. 198.
Calvin M. Whitesell, Montgomery, Ala., Robert I. Paller, Atlanta, Ga., Whitesell & Alton, Montgomery, Ala., and Smith, Cohen, Ringel, Kohler, Martin & Lowe, Atlanta, Ga., for appellant.
William S. Mooneyham, Montgomery, Ala., for appellees.
George D. Palmer, Atty., Dept. of Labor, Washington, D. C., Charles Donahue, Solicitor of Labor, Bessie Margolin, Associate Solicitor, Robert E. Nagle, Paul A. McKean, Attorneys, U. S. Department of Labor, Washington, D. C., Beverley R. Worrell, Regional Atty., amici curiae.
Before RIVES, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The opinion and judgment of the district court are obviously correct under the authority of Foremost Dairies, Inc. v. Wirtz, 5 Cir. 1967, 381 F.2d 653.


2
Affirmed.